Order entered November 13, 2018




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                         No. 05-18-01254-CV

                              IN THE INTEREST OF K.K., A CHILD

                      On Appeal from the 305th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. JC-17-00489-X

                                             ORDER
       The reporter’s record in this accelerated appeal involving the termination of appellant’s
parental rights is overdue. Before the Court is the request of Pamela Sumler, Official Court
Reporter of the 305th Judicial District Court, for a fourteen-day extension of time to file the
reporter’s record. We GRANT the request to the extent that the reporter’s record shall be filed
by November 19, 2018. See TEX. R. APP. P. 35.3(c) (extension limited to ten days in accelerated
appeals).
       The rules of judicial administration accelerate the final disposition of appeals involving
the termination of parental rights. See TEX. R. JUD. ADMIN. 6.2(a) (providing 180 days for
court’s final disposition).     Accordingly, we caution Ms. Sumler that further requests for
extension will be strongly disfavored.
       We DIRECT the Clerk of this Court to send a copy of this order to the Honorable Cheryl
Lee Shannon, Judge of the 305th Judicial District Court, Ms. Sumler, and all parties.
                                                        /s/   ADA BROWN
                                                              JUSTICE